     Case 5:19-cv-00084-DCB-MTP Document 15 Filed 06/08/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT

               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                            WESTERN DIVISION

LORENZO FIGUEREO                                                PETITIONER

V.                          CIVIL ACTION NO. 5:19-cv-84-DCB-MTP

SHAWN GILLIS                                                    RESPONDENT

               ORDER ADOPTING REPORT AND RECOMMENDATION

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 14], to which no

objections have been filed. Having carefully reviewed the same,

the Court finds the Report and Recommendation to be well taken and

hereby adopts it as the findings and conclusion of this Court.

     Petitioner, a citizen of the Dominican Republic, filed a Writ

of Habeas Corpus asserting that he has been held in custody by

Immigration and Custom Enforcement (“ICE”) in excess of six-months

after he was issued a final removal order. Petitioner seeks to be

released into the United States under supervision. Respondent

counters   that   Petitioner’s    continued   detention    is   reasonable

because Petitioner has refused to cooperate with representatives

from the Dominican Republic to issue his travel documents, and the

Government has issued several notices to Petitioner regarding his

failure to comply.




                                    1
       Case 5:19-cv-00084-DCB-MTP Document 15 Filed 06/08/20 Page 2 of 5




        The controlling statute in this case, 8 U.S.C. § 1231(a)(1)(A)

provides that the Attorney General has 90 days after an order of

removal becomes final to deport an alien. The Supreme Court has

held    that     detention     of   aliens     beyond    this    90-day   period    is

acceptable for up to six months. Zadvydas v. Davis, 533 U.S. 678,

701 (2001). “After this 6-month period, once the alien provides

good reason to believe there is no significant likelihood of

removal in the reasonably foreseeable future, the Government must

respond with evidence sufficient to rebut the showing.” Id. This

does not mean that every alien not removed after six months must

be released. Id. “To the contrary, an alien may be held in

confinement       until   it    has   been     determined       that   there   is   no

significant likelihood of removal in the reasonably foreseeable

future.” Id.


        “The alien bears the initial burden of proof in showing that

no such likelihood of removal exists.” Andrade v. Gonzales, 459

F.3d 538, 543 (5th Cir. 2006). To meet his burden, “the alien’s

claim     must    be   supported      by   more   than    mere    speculation       and

conjecture.” Galtogbah v. Sessions, 2019 WL 3766280, at *2 (W.D.

La. June 18, 2019) (internal quotations and citation omitted).

Conclusory statements are not enough to demonstrate that the alien

will not be removed in the foreseeable future. Andrade, 459 F.3d

at 543. “In order to shift the burden to the Government, an alien



                                           2
    Case 5:19-cv-00084-DCB-MTP Document 15 Filed 06/08/20 Page 3 of 5




must demonstrate that the circumstances of his status or the

existence     of     the     particular         individual           barriers       to    his

repatriation to his country of origin are such that there is no

significant    likelihood         of   removal       in    the      foreseeable     future.

Galtogbah, 2019 WL 3766280, at *2 (internal quotations and citation

omitted). The petition should be dismissed if the alien does not

meet this initial burden. See Akinwale v. Ashcroft, 287 F.3d 1050,

1051-52 (11th Cir. 2001).


     Furthermore, “an alien is not entitled to relief for a delay

that he has intentionally caused by deliberately obstructing his

otherwise imminent deportation; it would be inequitable to allow

him to benefit from that delay.” Lusanga v. Ramos, 2019 WL 2851759,

at *2 (W.D. La. June 11, 2019) (citing Daniel v. Holder, 2015 WL

5553670 (W.D. La. Aug. 18, 2015)); see also Mytyuk v. Young, 347

F. App’x 50, 51 (5th Cir. 2009); Balogun v. I.N.S., 9 F.3d 347,

351 (5th Cir. 1993) (deliberately withholding information and

obstructing INS tolls the six-month removal period).


     As     stated    by    Magistrate          Judge      Parker,      “despite         [the]

Petitioner’s       bare    assertions,      there         is   no    evidence   that      the

Dominican    consulate       is    unable       or   unwilling         to   issue    travel

documents to him.” [ECF 14 at 4]. Additionally, the Petitioner has

failed to provide any evidence that the Dominican Republic cannot

identify     him     or    issue       travel    documents.           Furthermore,         the


                                            3
       Case 5:19-cv-00084-DCB-MTP Document 15 Filed 06/08/20 Page 4 of 5




Petitioner     attempts        to    disregard       the    Respondent’s      failure    to

comply     letter,      which       outlines       the   many   times     that     he   [the

Petitioner] did not cooperate. See Hooks v. Lynch, 639 F. App’x

229,    230   (5th      Cir.    2016)    (holding        that   despite      Petitioner’s

protests to the contrary, the record demonstrated that he did not

comply     with    efforts      to    obtain       travel    documents).      It   is   the

Petitioner’s initial burden to demonstrate that some unique set of

circumstances prevent him from being removed in the foreseeable

future, and he has not met that burden. See Grifanov v. Sessions,

2019 WL 2850561 (W.D. La. June 3, 2019) (denying habeas petition

when alien failed to meet his burden to show it was unlikely that

he would be removed).


       Moreover, by refusing to cooperate in obtaining the necessary

travel     documents,      the       Petitioner      has    tolled    the     statutorily

acceptable detention period. See Francis v. Holder, 2014 WL 4207593

(W.D. La. Aug. 25, 2014) (finding that alien’s extended custody

was due to his own refusal to speak with consulate). Petitioner’s

own efforts to thwart the removal process by failing to comply

with ICE directives, refusing to cooperate with the Dominican

consulate,        and    providing      conflicting          claims     of    citizenship

preclude him from effectively arguing that his removal is not

likely in the foreseeable future.


       Accordingly,


                                               4
    Case 5:19-cv-00084-DCB-MTP Document 15 Filed 06/08/20 Page 5 of 5




     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Parker’s Report and Recommendation [ECF No. 14] is ADOPTED as the

findings and conclusion of this Court. It is further ordered THAT

THE PETITION FOR WRIT OF HABEAS CORPUS [ECF NO. 1] IS DISMISSED

with prejudice. A final judgment shall be entered on even date

herewith   pursuant   to   Rule   58   of   the   Federal   Rules   of   Civil

Procedure.

     SO ORDERED this the 8th day of June, 2020.



                                                   /S/ David Bramlette____

                                            UNITED STATES DISTRICT JUDGE




                                       5
